                        UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION


ANTHONY HUTCHINS,

      Plaintiff,

v.                                                     Case No. 18-10182

NANCY A. BERRYHILL,

     Defendant.
____________________________________________/

      OPINION AND ORDER REJECTING REPORT AND RECOMMENDATION,
     GRANTING DEFENDANT’S OBJECTIONS, AND GRANTING DEFENDANT’S
                   MOTION FOR SUMMARY JUDGMENT

      This is a Social Security appeal stemming from the denial of disability benefits.

The case was referred to a magistrate judge for a report and recommendation (ECF No.

3.) Both Plaintiff and Defendant filed motions for summary judgment. (ECF No. 12, 14.)

The magistrate judge considered these motions and issued a Report and

Recommendation (“R&R”) that recommends granting Plaintiff’s motion and remanding

the case for de novo consideration. (ECF No. 20.) Defendant timely filed two objections

to the R&R. (ECF No. 21.) After reviewing the R&R and the parties’ filings, the court

concludes that a hearing is unnecessary. See E.D. Mich. LR 7.1(f)(2). For the reasons

stated below, the court will overrule the R&R, grant Defendant’s objections, and grant

Defendant’s motion for summary judgment.

                                     I. STANDARD

      The filing of timely objections to an R&R requires the court to “make a de novo

determination of those portions of the report or specified findings or recommendations
to which objection is made.” 28 U.S.C. § 636(b)(1); see also United States v. Raddatz,

447 U.S. 667 (1980); United States v. Winters, 782 F.3d 289, 295 n.1 (6th Cir. 2015);

United States v. Walters, 638 F.2d 947 (6th Cir. 1981). This de novo review requires the

court to re-examine all the relevant evidence previously reviewed by the magistrate

judge to determine whether the recommendation should be accepted, rejected, or

modified in whole or in part. 28 U.S.C. § 636(b)(1).

                                     II. DISCUSSION

       Defendant raises two objections to the R&R. First, Defendant challenges the

report’s recommendation that Plaintiff’s Appointments Clause argument was not

forfeited. Second, Defendant challenges the report’s treatment of the opinion of

Plaintiff’s treating psychiatrist, Dr. Johnathan Henry. Both objections are well taken. The

court addresses each in turn.

                    A. Forfeiture of Appointments Clause Argument

       In connection with his summary judgment briefing, Plaintiff filed a supplemental

brief in which he argues for the first time that his claim should be remanded in light of

the Supreme Court case of Lucia v. SEC, 138 S.Ct. 2044 (2018). (ECF No. 18.) In

Lucia, the petitioner’s case was initially heard by a Security and Exchange Commission

ALJ appointed by Commission staff members. On appeal before the Commission, the

petitioner argued that the ALJ’s ruling was invalid because the ALJ was an officer and

was not properly appointed pursuant to the Appointments Clause of the United States

Constitution. Id. at 2050. The Appointments Clause mandates that “only the President,

‘Courts of Law,’ or ‘Heads of Departments’ can appoint ‘Officers.’” Id. (citing U.S. Const.

art. II, § 2, cl. 2.) Both the administrative appellate board and the U.S. Court of Appeals



                                                 2
        
rejected this argument, but the Supreme Court reversed. The Court held that the ALJ

was an officer subject to the Appointments Clause and explained that “‘[o]ne who

makes a timely challenge to the constitutional validity of the appointment of an officer

who adjudicates his case’ is entitled to relief. Lucia, 138 S.Ct. at 2048 (quoting Ryder v.

United States, 515 U. S. 177, 182 (1995)).

       Plaintiff analogies his case to Lucia and argues for remand because the Social

Security ALJ assigned to his case was not properly appointed. Defendant does not

contest the invalidity of the ALJ’s appointment, but only that Plaintiff forfeited his

Appointments Clause argument by failing to raise it during his administrative

proceedings. The magistrate judge recommends that the court agree with Plaintiff.

       She correctly observes that “[t]he Commissioner’s forfeiture argument is

overwhelmingly endorsed by district courts across the country.” (Id. at 1399.) Indeed, it

appears that the majority, if not all, of the district courts to address this issue in the Sixth

Circuit have held that a plaintiff forfeits an Appointments Clause argument by failing to

raise it during administrative proceedings.1 The overwhelming majority of district courts



                                                                   
       1
          See Ramsey v. Comm’r of Soc. Sec., No. 17-13713 (E.D. Mich. Feb. 25, 2019)
(Dawkins Davis, M.J.); Shoops v. Comm’r of Soc. Sec., No. 18-10444 (E.D. Mich. Feb.
14, 2019) (Majzoub, M.J) (“Plaintiff has forfeited his Appointments Clause challenge by
failing to raise it in a timely manner”); Axley v. Comm'r, SSA, No. 1:18-cv-1106, 2019
WL 489998 (W.D. Tenn. Feb. 7, 2019) (Anderson, J.); Faulkner v. Comm’r of Soc. Sec.,
No. 1:17-cv-01197, 2018 WL 6059403 (W.D. Tenn. Nov. 19, 2018) (Anderson, J.); Pugh
v. Comm’r of Soc. Sec., No. 1:18-78, ECF No. 18, PageID 787 (W.D. Mich. Nov. 8,
2018) (Carmody, M.J.); Blackburn v. Berryhill, No. 17-120, ECF No. 23, PageID 630–31
(E.D. Ky. Oct. 18, 2018) (Reeves, J.); Gothard v. Comm'r of Soc. Sec., No.17-cv-13638,
2018 WL 7254254, at *15 (E.D. Mich. Oct. 10, 2018) (Morris, M.J.), R&R adopted, 2019
WL 396785, at *3 (E.D. Mich. Jan. 31, 2019) (Ludington, J.); Davidson v. Comm’r of
Soc. Sec., No. 2:16-cv-00102, 2018 WL 4680327, at *2 (M.D. Tenn. Sept. 28, 2018)
(Crenshaw, J.).
        

                                                                      3
        
across the country to address this issue have reached the same conclusion.2 However,

the magistrate judge here would depart from this trend, joining one judge in the Eastern

District of Pennsylvania. (ECF No. 20, PageID 1401 (citing Muhammad v. Berryhill, No.

18-172 (E.D. Pa., Nov. 2, 2018) (Rice, M.J.)).) The magistrate judge recommends this

conclusion primarily based on the Supreme Court decisions of Freytag v. Comm’r, 501

U.S. 868 (1991) and Sims v. Apfel, 530 U.S. 103 (2000). (ECF No. 20, PageID 1401–

07.)

       In Freytag, the Supreme Court considered an Appointments Clause challenge in

the context of the United States Tax Court. The petitioners in Freytag challenged a tax

deficiency ruling issued by a Special Trial Judge appointed by the Chief Judge of the

Tax Court. Freytag, 501 U.S. at 871. Petitioners consented to the Special Trial Judge’s


                                                                   
       2
         See Catherine V. v. Berryhill, No. 17-3257, 2019 WL 568349, at *2 (D. Minn.
Feb. 12, 2019) (Frank, J.); Sprouse v. Berryhill, No. 17-04922, ECF No. 15, PageID 704
(D.N.J. Feb. 6, 2019) (Hart, M.J.); Martin v. Berryhill, No. 18-00115 ECF 17, PageID at
*10–12 (M.D.N.C. Dec. 11, 2018) (Webster, M.J.), R&R adopted, Order and J. ECF 19
(M.D.N.C. Jan 4, 2019) (Eagles, J.);Byrd v. Berryhill, No. 1:17- 01619-SKO, 2019 WL
95461, at *6 n.10 (E.D. Cal. Jan. 3, 2019) (Oberto, M.J.); Velasquez v. Berryhill, No. 17-
17740, 2018 WL 6920457, at *2–3 (E.D. La. Dec. 17, 2018) (Wilkinson, Jr., M.J.), R&R
adopted, 2019 WL 77248 (E.D. La. Jan. 2, 2019) (Africk, J.); Cox v. Berryhill, No.16-
05434, ECF No. 26, at *3–4 (E.D. Pa. Dec. 18, 2018) (Diamond, J.);Bowman v.
Berryhill, No. 18-157, ECF No. 12, at *24 (S.D. Iowa Dec. 13, 2018) (Pratt, J.);
Abbington v. Berryhill, No. 1:17-00552-N, 2018 WL 6571208, at *7–9 (S.D. Ala. Dec. 13,
2018) (Nelson, M.J.); Nickum v. Berryhill, No. 17-2011- SAC, 2018 WL 6436091, at *5–
6 (D. Kan. Dec. 7, 2018) (Crow, J.); Field v. Comm’r of Soc. Sec., No. 18- 00119, at *2
(M.D. Fla. Oct. 15, 2018) (Spaulding, M.J.); Garrison v. Berryhill, No. 1:17-00302-FDW,
2018 WL 4924554, at *2 (W.D.N.C. Oct.10, 2018) (Whitney, J.); Deidre T. v. Comm’r of
Soc. Sec. Admin., No. 17-00650, ECF No. 17at *55–56 (N.D. Ga. Sept. 28, 2018)
(Vineyard, M.J.); Williams v. Berryhill, No. 2:17-87-KS-MTP, 2018 WL 4677785, at *2–3
(S.D. Miss. Sept. 28, 2018) (Starrett, J.); Stearns v. Berryhill, No. C17-2031-LTS, 2018
WL 4380984, at *5–6 (N.D. Iowa Sept. 14, 2018) (Strand, J.); Hugues v. Berryhill, No.
CV 17-3892-JPR, 2018 WL 3239835, at *2 n.2 (C.D. Cal. July 2, 2018) (Rosenbluth,
M.J.). But see contra Bizarre v. Berryhill, No. 1:18-CV-48, 2019 WL 1014194 (M.D. Pa.
Mar. 4, 2019) (no waiver) (Conner, J.). 


                                                                      4
        
jurisdiction after the original tax court judge retired during their case. Id. at 872.

Petitioners appealed the deficiency finding to the Fifth Circuit and argued, for the first

time, that assignment of their case to a Special Trial Judge violated the Appointments

Clause. Id. at 872. The Fifth Circuit held that the petitioners waived their constitutional

challenge by consenting to the jurisdiction of the Trial Judge, but the Supreme Court

disagreed. Id. at 872–73. The Court noted that while “as a general matter, a litigant

must raise all issues and objections at trial[,]” the Court concluded that this case was

“one of those rare cases” in which the Court should exercise its discretion to hear the

constitutional argument. Id. at 879. Here, Plaintiff makes no argument that the

procedural posture or facts of this case render it equivalent to the “rare” case

contemplated in Freytag.

       The magistrate judge acknowledges that Freytag did not create a categorical rule

excusing Appointments Clause challenges from general waiver and forfeiture principles.

(ECF. No. 20, PageID 1403 (citing In re DBC, 545 F.3d 1373, 1380 (Fed. Cir. 2008).) In

fact, a mere five years after deciding Freytag, the Court issued Ryder v. United States,

515 U.S. 177 (1995), a case involving a petitioner who initially raised an Appointments

Clause challenge before the Court of Military Review, in which the Court held that

Appointments Clause challenges must be timely raised to be considered. Id. at 183

(“We think that one who makes a timely challenge to the constitutional validity of the

appointment of an officer who adjudicates his case is entitled to a decision on the merits

of the question[.]”) (emphasis added). The Court later incorporated this “timely

challenge” language in Lucia. See Lucia v. SEC, 138 S.Ct. at 2055 (citing Ryder, 515

U.S. at 183). In recognition of this precedent, the magistrate judge does not suggest



                                                   5
        
that Appointments Clause challenges are categorically exempted from forfeiture

principles but recommends nonetheless that normal rules governing waiver and

forfeiture ought not apply to Social Security cases. (ECF No. 20, PageID 1402–03.) The

argument is founded on Sims v. Apfel, 530 U.S.103 (2000).

       In Sims, the Court held that Social Security claimants do not waive an issue for

judicial review by failing to present it during administrative appeal. Id. at 105. The Court

explicitly acknowledged that its holding was limited to administrative appeal: “Whether a

claimant must exhaust issues before the ALJ is not before us.” Sims, 530 U.S.at 107.

Here, the recommendation elides the Court’s limited holding in Sims by reasoning that

“it is hard to reconcile Sims’s reasoning that Social Security proceedings before an ALJ

are non-adversarial and thus profoundly dissimilar to court litigation with a finding that a

judicially-created issue-exhaustion requirement is compatible with Sims’s holding.” (ECF

No. 20, PageID 1404.) The court disagrees. This analysis overextends Sims’s limited

holding. This case is distinguishable because Plaintiff failed to raise his Appointments

Clause issue at any point during his administrative proceedings, not simply on

administrative appeal.

       In finding that the cases relied on in the report and recommendation are

distinguishable, the court recognizes that the result of this case would likely be different

had Plaintiff raised his Appointments Clause argument at some point during his

administrative proceedings. See, e.g., Jones Bros., Inc. v. Sec’y of Labor, 898 F.3d 669,

677 (6th Cir. 2018) (considering a forfeited Appointments Clause argument that plaintiff

raised, but did not develop, before the Mine Commission). Because Plaintiff here failed

to raise his argument at any point in his administrative proceedings, the court will not



                                                 6
        
entertain the argument at this time. See Maloney v. Comm’r of Soc. Sec., 480 F. App’x

804, 810 (6th Cir. 2012) (“It is axiomatic that a court should not consider an argument

that has not been raised in the agency proceeding that preceded the appeal.”) (internal

citation omitted). Accordingly, the court joins the majority of district courts to address

this issue and concludes that Plaintiff forfeited his Appointments Clause argument. The

court grants Defendant’s objection.

                               B. Treating Source Argument

       Defendant also challenges the magistrate judge’s proposed finding that the ALJ

erred in giving only partial weight to the opinion of Plaintiff’s treating psychiatrist, Dr.

Jonathan Henry. In analyzing the opinions of a treating source,

       An ALJ is required to give controlling weight to a treating physician’s opinion
       so long as that opinion is supported by clinical and laboratory diagnostic
       evidence not inconsistent with other substantial evidence in the record. But
       if the ALJ concludes that a treating source’s medical opinion is not entitled
       to controlling weight, she must weigh the opinion in light of several factors.
       The ALJ need not perform an exhaustive, step-by-step analysis of each
       factor; she need only provide “good reasons” for both her decision not to
       afford the physician’s opinion controlling weight and for her ultimate
       weighing of the opinion.

Biestek v. Comm’r of Soc. Sec., 880 F.3d 778, 785 (6th Cir. 2017) (internal citation

omitted). An ALJ may properly consider a claimant’s ability to perform daily activities, as

well as a claimant’s testimony regarding his abilities, in discounting the opinions of a

treating source. See Miller v. Comm’r of Soc. Sec., 524 F. App’x 191, 194 (6th Cir.

2013) (discounting opinions of treating source that conflicted with other treatment

records and evidence that the plaintiff could perform significant daily activities); Maloney

v. Comm’r of Soc. Sec., 480 F. App’x 804, 809 (6th Cir. 2012) (discounting opinions of

treating source that conflicted with the claimant’s own testimony regarding her abilities).



                                                   7
        
       After summarizing evidence in the record, the magistrate judge concludes that

ALJ failed to provide such “good reasons” for discounting Dr. Henry’s opinion. (ECF No.

20, PageID 1419.) The court cannot agree. The ALJ considered Dr. Henry’s opinion as

follows:

       Johnathan Henry, M.D., opined that the claimant had marked and moderate
       limitations, and that his impairments would cause him to be absent from
       work three days a month (23F). This opinion is inconsistent with the
       claiming’s activities of daily living and clinical observations. The claimant
       testified that he plays Scrabble up to three times a month, reads books, and
       pays video games. These activities require the claimant to display a fair
       degree of concentration, a fact that the claimant acknowledged during his
       testimony. . . . I only accord this opinion partial weight, as it is generally
       inconsistent with the objective medical record and the claimant’s reported
       activities.

(ECF No. 8-2, PageID 27–28.)

       The ALJ also considered treatment records that demonstrated Plaintiff’s ability to

live independently, complete tasks of daily living, and engage in social activities in

addition to Plaintiff’s “unremarkable” mental evaluations and “relatively static and

conservative” course of treatment. (ECF. No. 8-2, PageID 69.) The court finds that the

ALJ’s opinion, read as a whole, provides a sufficient explanation and good reasons for

partially discounting the inconsistent opinion of Dr. Henry. Substantial evidence

supports the ALJ’s finding of no disability.

       The magistrate judge details evidence related to Plaintiff’s mental health issues

and contends that the normal results outlined in the ALJ’s report “do not contradict the

overwhelming evidence” of Plaintiff’s mental health impairments. (ECF No. 20, PageID

1418.) However, the fact that some evidence suggests impairment does not invite the

court to reweigh the evidence and reach its own conclusion. In fact, the ALJ’s decision

“cannot be overturned if substantial evidence, or even a preponderance of the evidence

                                                 8
        
supports the claimant’s position, so long as substantial evidence also supports the

conclusion reached by the ALJ.” Jones v. Comm’r of Soc. Sec., 336 F.3d 469, 477 (6th

Cir. 2003). Thus, an ability to cite evidence in support of Dr. Henry’s opinion is not

relevant to the court’s inquiry at this stage. Substantial evidence also supports the ALJ’s

opinion, so the court will not disturb that opinion. The court will grant Defendant’s

objection.3

                                                                      III. CONCLUSION

       Plaintiff forfeited his Appointments Clause challenge by failing to raise it at the

administrative level, and the court concludes that the ALJ properly considered the

opinions of Plaintiff’s treating source. Accordingly,

       IT IS ORDERED that Defendant’s objections (ECF No. 21) to the Report and

Recommendation (ECF No. 20) are SUSTAINED in full.

       IT IS FURTHER ORDERED that Defendant’s motion for summary judgment

(ECF No.14) is GRANTED and the Plaintiff’s motion for summary judgment (ECF No.

12) is DENIED. A separate judgment will issue.

                                                                          s/Robert H. Cleland
                                                                          ROBERT H. CLELAND
                                                                          UNITED STATES DISTRICT JUDGE
Dated: March 26, 2019




                                                                   
       3
        In passing, Plaintiff mentions that the magistrate judge did not address his
“mental residual functional capacity” and “subjective statements,” and that these issues
warrant remand. (ECF No. 22, PageID 1639.) Plaintiff failed to properly raise and
develop these issues through formal objections, so the court will dispose of them
without analysis.
                                                                               9
        
I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, March 26, 2019, by electronic and/or ordinary mail.

                                                                         s/Lisa Wagner
                                                                         Case Manager and Deputy Clerk
                                                                         (810) 292-6522
S:\Cleland\Cleland\HEK\Civil\18-10182.HUTCHINS.overrule.R&R.grant.objections.HEK.RHC.2.docx




                                                                                   10
             
